Appeal by defendants from judgments of the Supreme Court, Queens County, rendered February 20, 1963 after a jury trial, convicting them of assault in the second degree with intent to commit rape, and imposing sentence upon them as second felony offenders. Judgments affirmed. No opinion. Beldock, P. J., Ughetta, Christ and Benjamin, JJ., concur; Hopkins, J., dissents and votes to reverse the judgments and to grant a new trial for the reasons stated by the majority of the court in People v. Lo Verde (7 N Y 2d 114).